          Case 2:13-cr-00185-TLN Document 99 Filed 08/12/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 2:13-cr-00185-TLN
12                       Plaintiff,
13            v.                                       ORDER
14       RAFAEL MADRIZ, JR.,
15                       Defendant.
16

17           This matter is before the Court on Defendant Rafael Madriz, Jr.’s (“Defendant”) Motion

18   for Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No. 91.) The

19   Government filed an opposition. (ECF No. 95.) Defendant filed a reply.1 (ECF No. 97.) For the

20   reasons set forth below, the Court DENIES Defendant’s motion.

21           I.     FACTUAL AND PROCEDURAL BACKGROUND

22           On April 14, 2016, Defendant pleaded guilty to possession of an unregistered firearm in

23   violation of 26 U.S.C. § 5861(d) and distribution of methamphetamine in violation of 21 U.S.C. §

24   841(a)(1). (ECF No. 72.) On September 19, 2016, the Court sentenced Defendant to a

25   concurrent 120-month term of imprisonment on both counts, followed by a 60-month term of

26
     1
27         Defendant filed a Motion for Extension of Time to file his reply one day late. (ECF No.
     98.) Noting no opposition from the Government and good cause appearing, the Court GRANTS
28   Defendant’s motion (ECF No. 98) and considers the reply (ECF No. 97) timely filed.
                                                    1
           Case 2:13-cr-00185-TLN Document 99 Filed 08/12/20 Page 2 of 5

 1   supervised release. (ECF No. 88.) Defendant is currently serving his sentence at FCI Herlong.

 2   He has served approximately 51 months of his 120-month sentence of imprisonment and his

 3   projected release date is September 29, 2024.

 4            On July 10, 2020, Defendant filed the instant motion for release pursuant to 18 U.S.C. §

 5   3582(c)(1)(A)(i). (ECF No. 91.) Defendant requests the Court reduce his term of imprisonment

 6   to time served due to the COVID-19 pandemic “with or without an additional term of home

 7   confinement as a condition of supervised release.” (Id. at 4.) Defendant is 40 years old and

 8   claims he is particularly vulnerable to COVID-19 because he suffers from “severe active medical

 9   conditions,” including pre-diabetes and chronic obstructive pulmonary disease (“COPD”). (Id. at

10   4, 18, 20.) Defendant cites the conditions of his confinement at FCI Herlong as an additional

11   factor in his vulnerability. (Id. at 3.) In opposition, the Government argues the Court should

12   deny Defendant’s motion because Defendant failed to demonstrate extraordinary and compelling

13   reasons to warrant release, he is a continuing danger to the community, and the 18 U.S.C. §

14   3553(a) (“§ 3553(a)”) factors do not support a reduced sentence.

15            II.    ANALYSIS

16            Generally, a court “may not modify a term of imprisonment once it has been imposed.”

17   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

18   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

19   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

20                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the Bureau of Prisons
21                   [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                     30 days from the receipt of such a request by the warden of the
22                   defendant’s facility, whichever is earlier.
23            18 U.S.C. § 3582(c)(1)(A).

24            In the instant case, it is undisputed that Defendant has met the threshold exhaustion

25   requirement. Defendant made a request to the warden on April 7, 2020. The warden denied

26   Defendant’s request on April 16, 2020. Because more than 30 days have elapsed since April 7,
27   2020, Defendant has met the exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

28   ///
                                                        2
         Case 2:13-cr-00185-TLN Document 99 Filed 08/12/20 Page 3 of 5

 1          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

 2   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

 3   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

 4   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Defendant has not met his burden.

 5          The Sentencing Commission’s relevant policy statement on compassionate release

 6   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

 7   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

 8   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

 9   from a serious physical or medical condition, serious functional or cognitive impairment, or

10   deteriorating physical or mental health because of the aging process, “that substantially

11   diminishes the ability of the defendant to provide self-care within the environment of a

12   correctional facility and from which he or she is not expected to recover.” Id.

13          The presentencing report indicates Defendant previously experienced unknown back pain,

14   but Defendant reported he was otherwise in good health. Defendant now claims he has been

15   diagnosed with pre-diabetes and COPD. (Id. at 18, 20.) Defendant also adds for the first time in

16   his reply that he has “high blood pressure indicative of hypertension.” (ECF No. 97 at 6.) But

17   Defendant does not cite — nor can the Court locate — a formal diagnosis for pre-diabetes,

18   hypertension, or COPD within the 130 pages of medical records provided by Defendant. While

19   the Court is mindful that people with certain medical conditions — including COPD,

20   hypertension, and diabetes — can be more vulnerable to COVID-19, Defendant has not provided
21   sufficient evidence that he in fact suffers from any of those medical conditions. Moreover,

22   Defendant has not shown he is unable to manage his health and minimize his risks through self-

23   care. As of the date of this Order, the BOP reports only two active inmate cases of COVID-19 at

24   FCI Herlong. Based on the record before the Court, Defendant fails to persuade the Court that his

25   alleged medical conditions qualify as “extraordinary and compelling” reasons for release within

26   the context of 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.2
27
     2
           Defendant also argues his conditions of confinement violate the Eighth Amendment.
28   (ECF No. 91 at 22.) However, Defendant fails to explain how a purported Eighth Amendment
                                                     3
           Case 2:13-cr-00185-TLN Document 99 Filed 08/12/20 Page 4 of 5

 1            For the foregoing reasons, the Court concludes Defendant is neither terminally ill nor

 2   subject to a serious or unrecoverable condition that substantially diminishes his ability to provide

 3   self-care within a BOP facility. See U.S.S.G. § 1B1.13, cmt. n. 1(A). As a whole, Defendant’s

 4   arguments about COVID-19 are too general and wide-ranging. See, e.g., Eberhart, 2020 WL

 5   1450745, *2 (“General concerns about possible exposure to COVID-19 do not meet the criteria

 6   for extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

 7   Commission’s policy statement.”).

 8            In sum, the Court declines to grant Defendant’s request for compassionate release because

 9   Defendant has not met his burden to show there are extraordinary and compelling reasons for his

10   release. Therefore, the Court need not address whether Defendant is a danger to the community

11   or the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors. See U.S.S.G. § 1B1.13(2) (requiring a

12   defendant to demonstrate that he is “not a danger to the safety of any other person or to the

13   community”); see also 18 U.S.C. § 3582(c)(1)(A) (requiring a consideration of the § 3553(a)

14   factors before granting compassionate release).

15            However, the Court does note its concern that Defendant is a continuing danger to the

16   community based on his crimes of conviction, which include possession of a sawed-off shotgun

17   and selling methamphetamine. It also bears mentioning that Defendant’s 120-month sentence is

18   already well below the guidelines range of 151–188 months. Defendant seeks to reduce his

19   sentence to time served despite having served only approximately 51 months of his sentence. In

20   other words, Defendant is seeking a reduction from a well-supported, below-guideline, 120-
21   month sentence to a considerably lower 51-month sentence. Based on the record before the

22   Court, the § 3553(a) factors do not support such a drastic reduction.

23   ///

24   ///

25   ///

26
     violation would warrant his immediate release rather than some other form of relief. In the
27   absence of any authority suggesting an Eighth Amendment violation necessitates release from a
     lawfully imposed sentence, the Court declines to address Defendant’s Eighth Amendment
28   argument.
                                                      4
        Case 2:13-cr-00185-TLN Document 99 Filed 08/12/20 Page 5 of 5

 1          III.   CONCLUSION

 2          For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion for an

 3   Extension of Time (ECF No. 98) and DENIES Defendant’s Motion for Compassionate Release

 4   Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i) (ECF No. 91).

 5          IT IS SO ORDERED.

 6   DATED: August 12, 2020

 7

 8
                                                              Troy L. Nunley
 9                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    5
